EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carolyn Elmore on 12 May 2022.

The application has been amended as follows: 
	In claim 19, line 5, “patient” has been deleted and replaced by --subject--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The objection to claim 19 is withdrawn in response to the amendments that corrected the noted informalities.
The scope of enablement rejection of claim 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in response to the amendment of the claim to recite the limitations of cancelled claim 22. 
Any outstanding rejection of claims 22 and 24-26 is withdrawn as moot in response to their cancellation. 
The rejections of claims 19-21 and 23 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,744,215, over claims 1-13 of U.S. Patent No. 9,272,015, over claims 1-10 of U.S. Patent No. 8,410,050, and over claims 1-9 of U.S. Patent No. 10,675,331 are withdrawn in response to the terminal disclaimer filed and approved on 06 May 2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 19-21 and 23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
12 May 2022